Citation Nr: 1001815	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on June 9, 2009, in Phoenix, Arizona, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain records from the Social 
Security Administration and to obtain a medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In this case, the Board observes that the Veteran is in 
receipt of monthly benefits from the Social Security 
Administration (SSA).  Although the Veteran did submit a copy 
of the decision to grant benefits, it does not appear that 
the records upon which that decision was based are associated 
with the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty 
to assist specifically includes requesting information from 
other Federal departments or agencies.  Where there has been 
a determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the RO should obtain and associate such records with the 
Veteran's claims file.

In addition, the Board observes that the Veteran was afforded 
a VA examination in April 2005 in connection with his claim 
for TDIU.  The examiner commented that the Veteran's 
employment activities were limited and restricted, but 
indicated that sedentary employment may be feasible with 
frequent changes in position.  The Veteran was provided 
subsequent examinations in connection with other claims for 
service connection and increased evaluations, but as pointed 
out by his representative at the June 2009 hearing, those 
examiners did not address the combined effect of the 
Veteran's service-connected disabilities on his 
employability.  As such, it has been over four years since 
his last examination in connection with his claim for TDIU.  
During that time period, the Veteran has had ongoing 
treatment for his service-connected disabilities.  He has 
also been granted service connection for a posttraumatic 
brain injury for which he has been assigned a 10 percent 
disability evaluation, and he has been granted disability 
benefits from SSA.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for the purpose 
of determining whether the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
benefits to the Veteran.  If the search 
for such records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

2.  The Veteran should be afforded a VA 
examination to determine the effect of 
his service-connected disabilities on 
his employability.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the Veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities are of 
such severity to result in 
unemployability.

It should be noted that consideration 
may be given to the Veteran's level of 
education, special training, and 
previous work experience, but not to his 
age or the impairment caused by 
nonservice-connected disabilities.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




